DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species A-1 Claims 1 – 10 and 20.  Claims 11 - 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
"In-process defect monitoring and correction in additive manufacturing of aluminum alloys", the Vertical Flight Society's 75th Annual Forum & Technology Display, (20190101), XP055907638 Behrooz et al. (‘Behrooz hereafter),
U.S. 2015/0034606 Michael Lewis Blackmore (‘Blackmore hereafter), App 14/337566
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 10 & 20 are currently being examined. 
Claims 11 – 19 have been withdrawn.
No Claims have been canceled.
Claims 10 is objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "In-process defect monitoring and correction in additive manufacturing of aluminum alloys", the Vertical Flight Society's 75th Annual Forum & Technology Display, (20190101), XP055907638 Behrooz et al. (‘Behrooz hereafter).

		Regarding Claim 1, ‘Behrooz discloses all the claim limitations including: A method of additive manufacturing (‘Behrooz, Abst, “Combining the in-situ defect monitoring and advanced simulation capabilities enables the creation of a closed-loop feedback control system that provide, automatic defect detection and correction action in powder bed additive manufacturing process) comprising the steps of: 
forming a product with an additive manufacturing device by adding sequential layers of material on top of one another (‘Behrooz, Pg 11, “Fig 22 shows 3D modeling results from the original build (4 layers) and repairs (2 layers) using three conditions. As seen from simulation results, repair case 1 used the same build parameters, and there were very limited effects to fix the void. Once increasing the laser power to 200 W, as in case 2, about 50% of the pores have been fixed via. laser re-melting. Once further increasing laser power to 250 W, as shown in case 3, all of the pores are repaired, showing a fully dense part. This set of simulations indicates that appropriate laser repair parameters need to be determined to fix the in-situ defects.”) and as each sequential layer of material is added  (‘Behrooz, Pg 1, Col 2, “A high-energy density in AM process will cause the balling effect that results in high surface roughness and microstructural in-homogeneities, while a low energy density usually causes material discontinuities, such as porosity and delamination of adjunctive passes/ layers.”): 
monitoring the sequential layer with a defect analysis subsystem to detect
whether the sequential layer has any defects (‘Behrooz, Abst, “This research focuses, on a real-time feedback system to detect and correct defects during the powder bed fusion process of aluminum alloys,” Pg 2, Col. 1, In order to achieve this goal, several key issues need to be addressed: 1) how to accurately identify defects at each printed layer: 2) how to choose optimal process parameters to correct specific defects: 3) how to manage / process enormous data in real time, including processing in-situ monitoring signals in real time, dynamically determining optimal repair parameter sets in real time; and 4) integrating relevant hardware and software in AM machine’s control system.”); 
for a detected defect, determining whether defect correction is required  (‘Behrooz, Pg 2, Col. 1,  This study aims to advance current technique by building a dose-loop feedback control system that enables monitoring and defect correction in real time for powder bed fusion of aluminum alloys.”);
for a required defect correction, identifying one or more correction parameters for the required defect correction; and sending a correction command with the one or more correction parameters to the additive manufacturing device  (‘Behrooz, Pg 2, Col. 1, In order to achieve this goal, several key issues need to be addressed: 1) how to accurately identify defects at each printed layer: 2) how to choose optimal process parameters to correct specific defects: 3) how to manage / process enormous data in real time, including processing in-situ monitoring signals in real time, dynamically determining optimal repair parameter sets in real time; and 4) integrating relevant hardware and software in AM machine’s control system.”), 
the correction command causing the additive manufacturing device to perform a correction procedure to the detected defect in the sequential layer according to the correction parameters prior to moving on to a next sequential layer (‘Behrooz, Abst, “Combining the in-situ defect monitoring and advanced simulation capabilities enables the creation of a closed-loop feedback control system that provide, automatic defect detection and correction action in powder bed additive manufacturing process).
Regarding Claim 4, ‘Behrooz discloses all the claim limitations including: forming the product includes for each sequential layer placing a material powder over the product and melting the material powder with a high energy density beam to form the sequential layer (‘Behrooz, Abst, The build process was continuously monitored via a high-frequency in-situ infrared camera which had been integrated into a commercial metal powder bed fusion machine, Pg 4, Col. 1, “Fig. 5 shows the optical microscopy of the cross section of 5 coupons processed using increasing laser energy density.”),
wherein performing the correction procedure comprises remelting the sequential layer with the high energy density beam around the detected defect (‘Behrooz, After validating the microstructure model, repairing artificial defects via Iaser re-melting technique were computationally tested using different parameters.”).

Regarding Claim 8, ‘Behrooz discloses all the claim limitations including: defect analysis subsystem includes a thermal imaging system oriented to view and capture thermal images of the sequential layer as it is formed, and 
a processor communicated with the thermal imaging system, 
the processor including computer executable instructions which when executed analyze the thermal images captured by the thermal imaging system to detect the detected defect in the sequential layer and identify correction parameters to be provided to the additive manufacturing device to perform the correction procedure (‘Behrooz, Pg 2, Col. 2, “There have been a variety of implementations of in-situ sensors for metal AM processes [2]. True-temperature measurements using thermal cameras have received significant attention. However, these systems are very expensive, difficult to calibrate properly, difficult to integrate into metal AM systems, and can only see a small area of the build. Here our approach is to use relative-temperature thermal cameras. The relative temperature approach will not be useful for computational model validation, but it could measure unexpected differences in process temperature that may be indicative of an undesirable process change.”).

Claim(s) 1 – 7 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0034606 Michael Lewis Blackmore (‘Blackmore hereafter), App 14/337566.

Regarding Claim 1, ‘Blackmore discloses all the claim limitations including: A method of additive manufacturing (‘Blackmore, Abst,  “An additive layer manufacture machine generates a first electron beam for scanning a powder layer to be melted in a
selective melting process.”) comprising the steps of: 
forming a product with an additive manufacturing device by adding sequential layers of material on top of one another (‘Blackmore, Para 0006, “The process can operate directly from a 3D CAD model of the geometry to be manufactured, and may not require any specific tooling to be produced for a particular geometry or component. Accordingly, ALM can be used to generate parts having complex 3D free form geometry, with short lead times.”, Para 0005, “The process is repeated until the final 3D geometry has been built up by selective melting and solidification of multiple layers.”); and 
as each sequential layer of material is added  (‘Blackmore, Para 0005, “The process is repeated until the final 3D geometry has been built up by selective melting and solidification of multiple layers.”): monitoring the sequential layer with a defect analysis subsystem to detect; whether the sequential layer has any defects; for a detected defect, determining whether defect correction is required for a required defect correction (‘Blackmore, Abst,  “Backscatter electrons from the interaction between the first electron beam and the powder layer is detected by a backscatter detector. Any defects in the powder layer can then be identified, or inferred, from the detected backscatter electrons. If necessary, any defects can be removed from the powder layer before selective melting. Once the powder layer has been inspected and if necessary improved, selective melting of the layer is performed in order to produce a layer of the component.”), 
identifying one or more correction parameters for the required defect correction (‘Blackmore, Abst, “The process may be repeated to generate a finished component with good mechanical properties.”); and 
sending a correction command with the one or more correction parameters to the additive manufacturing device (‘Blackmore, Para 0033, “The decision may taken by a machine, for example without human intervention.” Para 0034, Alternatively, the decision may be taken by an operator of the machine. Alternatively still, the decision may be taken by a combination of machine and operator.”), 
the correction command causing the additive manufacturing device to perform a correction procedure to the detected defect in the sequential layer according to the correction parameters prior to moving on to a next sequential layer (‘Blackmore, Para 0063, In operation, the melting electron beam 180 scans over the metal powder layer 500 in a desired pattern so as to selectively melt the metal powder layer 500 in the correct shape required to manufacture that particular layer, or slice, of the component 300. The melted metal then solidifies to form a layer 320 of the component 300 in the desired shape.  Thus, at least a part of the metal powder layer 500 is brought into a temporary molten state by the energy provided by the melting electron beam 180 such that when the material solidifies it forms at least part (in the form of a layer) of the component 300 being manufactured.”).

Regarding Claim 2, ‘Blackmore discloses all the claim limitations including: correction procedure comprises removing at least a portion of the sequential layer and reforming the removed portion of the sequential layer on the product  (‘Blackmore, Abst).

Regarding Claim 3, ‘Blackmore discloses all the claim limitations including: wherein removing at least a portion of the sequential layer comprises machining off at least a portion of the sequential layer (‘Blackmore, Para 0019 – 0020, “In the context of manufacturing a component using ALM (which, as described elsewhere herein, may be EBM), the step of identifying defects in the powder layer or inspecting the powder layer) is performed before selective melting of that powder layer. The component may be said to be manufactured in a "layer-wise" manner, that is to say by forming one solid layer on top of another layer. The component may be a metallic component. The built-up shape corresponding to the component may actually be the component itself, or may be a shape that requires one or more further manufacturing and/or finishing steps (such as, by way of example only, machining or HIP) in order to produce the final component. The part-built component may be moved (or stepped) away from the electron beam source before the next layer of powder material is provided.”).
Regarding Claims 4 & 5, ‘Blackmore discloses all the claim limitations including: forming the product includes for each sequential layer placing a material powder over the product and melting the material powder with a high energy density beam to form the sequential layer, wherein performing the correction procedure comprises remelting the sequential layer with the high energy density beam around the detected defect (‘Blackmore, Para 0084, “The solid layer scanning electron beam 190 may have a lower power and/or a lower intensity for example a lower maximum intensity) than the melting electron beam 180 used to perform the selective melting.”) and “wherein performing the correction procedure further comprises adding additional material powder to the sequential layer before remelting the sequential layer with the high energy density beam  (‘Blackmore, Para 0080, “If any defects 520, 530 in the powder layer 500 are detected, then a decision may be taken on whether or not to correct and/or remove the defects 520, 530 before performing the step of selective melting. The decision may be taken automatically, for example using a processor such as the processor 600 shown in FIG. 2 and/or may involve an operator
of the ALM machine 10. As discussed elsewhere herein, the decision may be based on one or more parameters, for example parameters of the defects 520, 530 such as size
and/or position. Also as discussed elsewhere herein, where the decision is taken to correct a defect, this may be performed in any suitable manner, for example by re-laying the powder layer 500 using the powder delivery device and/or raking mechanism, labelled 400 in FIG. 3.”). 
Regarding Claim 6, ‘Blackmore discloses all the claim limitations including: when it is determined that correction of the detected defect is required:
querying with the defect analysis subsystem a database including a plurality of defect profiles and corresponding suggested correction parameters for each defect profile (‘Blackmore, Para 0031, “The decision may be based at least in part on the size of the defect. For example, the decision may be based at least in part on the height of a swelling defect and/or the height/ depth of a thick/thin layer defect. In this regard, the scanning (first) electron beam may be able to determine a 3-D shape of the powder layer, and thus a 3-D shape of any defects.”);
selecting via the defect analysis subsystem one of the defect profiles in the database that is an approximation of the detected defect (‘Blackmore, Para 0030, “If a defect is identified in the powder layer, a decision about whether or not to remove any identified defects in the powder layer may be taken. Such a decision may be taken before selectively melting at least a part of the powder layer. The decision may be based on one or more predetermined criteria. Such a decision may result in a defect being removed  for example by any one of the techniques described above and elsewhere herein. The decision may result in no action being taken, for example if a defect is deemed to be within an acceptable tolerance such that it would not result in an unacceptable defect in the finished component.”); and
including the suggested correction parameters corresponding to the selected defect profile in the correction command sent to the additive manufacturing machine (‘Blackmore, Paras 0031 & 0032, “Additionally or alternatively, the decision may be based on the location and/or the shape of the defect.”).

Regarding Claim 7, ‘Blackmore discloses all the claim limitations including: further comprising moving on to a further sequential layer if it is determined that no correction is needed in the sequential layer for the detected defect (‘Blackmore, Paras 0030, “The decision may result in no action being taken, for example if a defect is deemed to be within an acceptable tolerance such that it would not result in an unacceptable defect in the finished component.”).

Regarding Claim 20, ‘Blackmore discloses all the claim limitations including: A method of additive manufacturing (‘Blackmore, Abst,  “An additive layer manufacture machine generates a first electron beam for scanning a powder layer to be melted in a selective melting process.”) comprising the steps of:
forming a product with an additive manufacturing device by adding sequential layers of material on top of one another  (‘Blackmore, Para 0006, “The process can operate directly from a 3D CAD model of the geometry to be manufactured, and may not require any specific tooling to be produced for a particular geometry or component. Accordingly, ALM can be used to generate parts having complex 3D free form geometry, with short lead times.”, Para 0005, “The process is repeated until the final 3D geometry has been built up by selective melting and solidification of multiple layers.”); and
for at least one of the sequential layers of material (‘Blackmore, Para 0005, “The process is repeated until the final 3D geometry has been built up by selective melting and solidification of multiple layers.”): 
monitoring the sequential layer as it is being added with a defect analysis subsystem to detect a defect (‘Blackmore, Abst,  “Backscatter electrons from the interaction between the first electron beam and the powder layer is detected by a backscatter detector. Any defects in the powder layer can then be identified, or inferred, from the detected backscatter electrons. If necessary, any defects can be removed from the powder layer before selective melting. Once the powder layer has been inspected and if necessary improved, selective melting of the layer is performed in order to produce a layer of the component.”);
determining that a defect correction is required to repair the defect;
identifying one or more correction parameters for the defect correction (‘Blackmore, Para 0031, “The decision may be based at least in part on the size of the defect. For example, the decision may be based at least in part on the height of a swelling defect and/or the height/ depth of a thick/thin layer defect. In this regard, the scanning (first) electron beam may be able to determine a 3-D shape of the powder layer, and thus a 3-D shape of any defects.”) and 
sending a correction command with the one or more correction parameters to the additive manufacturing device (‘Blackmore, Para 0052, “Alternatively, the decision may be taken by an operator of the machine. Alternatively still, the decision may be taken by a combination of machine and operator. For example, the machine may automatically identify potential defects that may require corrective action, and an operator may take the final decision on whether any action is required.”), 
the correction command causing the additive manufacturing device to perform a correction procedure to the detected defect in the sequential layer according to the correction parameters prior to moving on to a next sequential layer  (‘Behrooz, Abst, “Combining the in-situ defect monitoring and advanced simulation capabilities enables the creation of a closed-loop feedback control system that provide, automatic defect detection and correction action in powder bed additive manufacturing process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Blackmore hereafter). 

		Regarding Claim[s] 9, ‘Blackmore discloses all the claim limitations except is silent regarding: wherein each subsequent layer includes two or more sublayers, and the method can include detecting a defect in one of the sublayers and waiting until one or more of the remaining sublayers are formed before performing the correction procedure.
		‘Blackmore teaches: Para 0012, “Accordingly, the present invention allows defects in the powder layer to be detected prior to melting of the powder layer.” Abst,  “Backscatter electrons from the interaction between the first electron beam and the powder layer is detected by a backscatter detector. Any defects in the powder layer can then be identified, or inferred, from the detected backscatter electrons. If necessary, any defects can be removed from the powder layer before selective melting. Once the powder layer has been inspected and if necessary improved, selective melting of the layer is performed in order to produce a layer of the component.” Abst, “The process may be repeated to generate a finished component with good mechanical properties.” ‘Blackmore, Detects defects in layers, inspects and corrects defects.  ‘Blackmore repeats the process as necessary. 
		‘Blackmore does not teach sublayers. However, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to group single layers as sublayers and classify the group of layers as a layer, since it has been held that constructing a formally integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 10 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein the product is a first product, and  the method is performed for a second product having the same specifications as the first product, the defect analysis subsystem detects a second defect in the second product, and the method further comprises: comparing the detected defects in the first product and the second product; and calibrating the additive manufacturing method based on the comparison of the detected defects in the first product and the second product.”
The closest prior art is as cited above (‘Behrooz and ‘Blackmore). 
‘Behrooz, Pg1, Col. 1, Recent progress with use of additive manufacturing (AM), especially powder bed fusion processes, has demonstrated strong capability to manufacture complex components as a single part, which may save manufacturing labor cost and reduce production time. Pg 1, Col. 2, “ Various types of defects would be expected in AM  processes, such as porosity, un-melted particles, grain anisotropy, balling effects, material inhomogeneity, residual stress, and distortion [1]. The relationship between AM process parameters and part quality have been studied and reported extensively (2].” ‘Behrooz, discusses defects that are inherently common to multiple parts that are manufactured by the same method and from the same model.
‘However, ‘Behrooz, does not teach: Comparing or calibrating the first and second parts based on the detected defects of the individual parts. 
‘Blackmore, does not teach or suggest that individual part defects would be or could be applied to a run of parts made by the same manufacturing method and/ or the same design model.  
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.


Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
12/07/2022